Exhibit 10.1

EXECUTION VERSION

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

CONFIDENTIAL

March 6, 2014

Minerals Technologies Inc.

622 Third Avenue

38th Floor

New York, NY 10017

Attention: Mr. Douglas T. Dietrich

Project Blacklight

$1,760,000,000 Senior Secured Credit Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan Securities
LLC (“JPMorgan” and, together with JPMCB, “we” or “us”) that you intend to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meanings assigned to them in the Term Sheet (as
defined below)).

In connection with the Transactions, JPMCB is pleased to advise you of its
commitment to provide the entire principal amount of the Facilities, upon the
terms and subject to the conditions set forth in this commitment letter (this
“Commitment Letter”) and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit A (the “Senior Facilities Term Sheet” and, together
with the Summary of Additional Conditions Precedent attached hereto as Exhibit B
(the “Conditions Exhibit”), the “Term Sheet”).

You hereby appoint JPMorgan to act, and JPMorgan hereby agrees to act, as sole
lead arranger and sole bookrunner for the Facilities, upon the terms and subject
to the conditions set forth in this Commitment Letter and in the Term Sheet. You
also hereby appoint JPMCB to act, and JPMCB hereby agrees to act, as sole and
exclusive administrative agent and collateral agent for the Facilities, in each
case upon the terms and subject to the conditions set forth in this Commitment
Letter and in the Term Sheet. Each of JPMCB and JPMorgan, in such capacities,
will perform the duties and exercise the authority customarily performed and
exercised by it in such roles. It is understood and agreed that (a) no
additional agents, co-agents, arrangers, co-arrangers, managers, co-managers,
bookrunners or co-bookrunners will be appointed and no other titles will be
awarded in connection with the Facilities and (b) no compensation (other than as



--------------------------------------------------------------------------------

expressly contemplated by the Term Sheet or the Fee Letters referred to below)
will be paid in connection with the Facilities, in each case unless you and we
so agree in writing; provided, however, that, within 10 business days after the
date hereof, you may appoint up to two financial institutions reasonably
satisfactory to JPMorgan as joint bookrunners for the Facilities and award such
financial institutions additional agent, co-agent or joint bookrunner titles in
a manner and with economics determined by you (it being understood that, to the
extent you appoint any additional agent, co-agent or joint bookrunner in respect
of the Facilities, such financial institution or one or more of its affiliates
shall commit to providing a percentage of the aggregate principal amount of each
Facility at least commensurate with the economics and fees awarded to such
financial institution or its affiliates, as applicable, and the commitment and
economics of JPMCB hereunder and under the Arranger Fee Letter in respect of
each Facility will be reduced by the amount of the commitments and economics of
such appointed entity or its affiliates, as applicable, with respect to such
Facility upon the execution by such financial institution or such affiliate, as
applicable, of customary joinder documentation); provided further, however, that
in no event will JPMCB’s commitment in respect of the Facilities be less than
50% of the aggregate principal amount of the Facilities. It is further agreed
that JPMorgan will have “left” placement on and will appear on the top left of
any Information Materials (as defined below) and all other offering or marketing
materials in respect of the Facilities, and JPMorgan will perform the roles and
responsibilities conventionally understood to be associated with such “left”
placement.

JPMorgan reserves the right, prior to or after the execution of definitive
documentation for the Facilities (the “Facilities Documentation”), to, after
consultation with you, syndicate all or a portion of its commitments hereunder
to one or more financial institutions reasonably satisfactory to you that will
become parties to such definitive documentation pursuant to syndications to be
managed by JPMorgan (the financial institutions becoming parties to such
definitive documentation being collectively referred to herein as the
“Lenders”); provided, however, that notwithstanding JPMorgan’s right to
syndicate the Facilities and receive commitments with respect thereto, other
than with respect to the commitments of any additional agent, co-agent or joint
bookrunner appointed in accordance with the immediately preceding paragraph,
(a) JPMCB shall not be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Facilities on the Closing Date)
in connection with any syndication, assignment or participation of the
Facilities, including its commitment in respect thereof, until after the initial
funding under the Facilities on the Closing Date has occurred, (b) no assignment
or novation shall become effective with respect to all or any portion of JPMCB’s
commitment in respect of the Facilities until after the initial funding under
the Facilities on the Closing Date has occurred and (c) unless you otherwise
agree in writing, JPMCB shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until after the initial funding under the Facilities on
the Closing Date has occurred. You understand that each of the Facilities may be
separately syndicated. JPMorgan may decide to commence syndication efforts
promptly, and you agree, until the earlier of (x) the date upon which a
Successful Syndication (as defined in the Arranger Fee Letter) of the Facilities
is

 

2



--------------------------------------------------------------------------------

achieved and (y) the date that is 60 days after the Closing Date (such earlier
date, the “Syndication Date”), to actively assist (and to use your commercially
reasonable efforts to cause the Acquired Business to actively assist) JPMorgan
in completing satisfactory syndications. Such assistance shall include (a) your
using commercially reasonable efforts to ensure that the syndication efforts
benefit from your existing banking relationships, (b) direct contact during the
syndications between your senior management, representatives and advisors and
the proposed Lenders, (and using your commercially reasonable efforts to ensure
such contact between senior management of the Acquired Business and the proposed
Lenders), (c) your assistance (and using commercially reasonable efforts to
cause the Acquired Business to assist) in the preparation of a Confidential
Information Memorandum for the Facilities and other marketing materials to be
used in connection with the syndications (collectively, the “Information
Materials”), (d) the hosting, with JPMorgan, of one or more meetings of or
telephone conference calls with prospective Lenders at times and locations to be
mutually agreed upon, (and using your commercially reasonable efforts to cause
the officers of the Acquired Business to be available for such meetings),
(e) your using commercially reasonable efforts to procure, at your expense,
ratings for the Facilities from each of Standard & Poor’s Financial Services LLC
(“S&P”), and Moody’s Investors Service, Inc. (“Moody’s”), and a public corporate
credit rating and a public corporate family rating in respect of the Borrower
after giving effect to the Transactions from each of S&P and Moody’s,
respectively, and (f) prior to the Syndication Date, there being no competing
issues, offerings, placements or arrangements of debt securities or commercial
bank or other credit facilities of you or your subsidiaries being issued,
offered, placed or arranged (other than the Facilities) without the consent of
JPMorgan if such issuance, offering, placement or arrangement would reasonably
be expected to materially impair the primary syndications of the Facilities. You
further agree to use commercially reasonable efforts to provide the Arranger a
period (the “Marketing Period”) of 15 consecutive business days (ending on the
business day immediately prior to the Closing Date) upon receipt of the
information required under paragraphs 4, 5 and 6 of the Conditions Exhibit as of
the day of the commencement of the Marketing Period and a Confidential
Information Memorandum to syndicate the Facilities (including by exercising any
right to extend the expiration of the Tender Offer pursuant to, and in
accordance with, the Purchase Agreement); provided, that if the Marketing Period
is not completed as of August 15, 2014, the Marketing Period will restart on or
after September 2, 2014. Notwithstanding anything to the contrary contained in
this Commitment Letter or the Fee Letters or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, none
of the compliance with the foregoing provisions of this paragraph, any
syndications of the Facilities or the obtaining of the ratings referenced above
shall constitute a condition to the commitments hereunder or the funding of the
Facilities on the Closing Date.

It is understood and agreed that JPMorgan will, after consultation with and in a
manner reasonably acceptable to you, manage all aspects of the syndications,
including but not limited to selection of Lenders (which Lenders shall be
reasonably satisfactory to you), the determination of when JPMorgan will
approach potential Lenders and the time of acceptance of the Lenders’
commitments and the final

 

3



--------------------------------------------------------------------------------

allocations of the commitments among the Lenders. In acting as the sole lead
arranger and sole bookrunner, JPMorgan will have no responsibility other than to
arrange the syndications as set forth herein and shall in no event be subject to
any fiduciary or other implied duties. To assist JPMorgan in its syndication
efforts, you agree to promptly prepare and provide to JPMorgan (and use
commercially reasonable efforts to cause the Acquired Business to prepare and
provide) all information with respect to you, the Acquired Business and your and
its respective subsidiaries, the Transactions and the other transactions
contemplated hereby, including financial information and projections (the
“Projections”) as JPMorgan may reasonably request in connection with the
structuring, arrangement and syndications of the Facilities. At the request of
JPMorgan, you agree to assist JPMorgan in preparing an additional version of the
Information Materials (the “Public Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of the
United States Federal or State securities laws) with respect to you, the
Acquired Business, your and its respective affiliates and any of your or its
respective securities (such material non-public information, “MNPI”) and who may
be engaged in investment and other market-related activities with respect to
your, the Acquired Business’s or your and its respective affiliates’ securities
or loans. Before distribution of any Information Materials, (a) you agree to
execute and deliver to JPMorgan (i) a customary letter in which you authorize
distribution of the Information Materials to a prospective Lender’s employees
willing to receive MNPI (“Private-Siders”) and (ii) a separate customary letter
in which you authorize distribution of the Public Side Version to Public-Siders
and represent that no MNPI is contained therein and (b) you agree to identify
that portion of the Information Materials that may be distributed to
Public-Siders as not containing MNPI, which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof (and you agree
that, by marking Information Materials as “PUBLIC”, you shall be deemed to have
authorized JPMCB, JPMorgan and the prospective Lenders to treat such Information
Materials as not containing MNPI (it being understood that you shall not be
under any obligation to mark the Information Materials as “PUBLIC”)). You
acknowledge that JPMorgan will make available the Information Materials on a
confidential basis to the proposed syndicate of Lenders by posting such
information on Intralinks, Debt X or SyndTrack Online or by similar electronic
means. You agree that the following documents may be distributed to both
Private-Siders and Public-Siders, unless you advise JPMorgan within a reasonable
time after receipt of such materials for review that such materials should only
be distributed to Private-Siders: (1) administrative materials prepared by
JPMorgan for prospective Lenders (such as a lender meeting invitation, bank
allocation, if any, and funding and closing memoranda), (2) the Term Sheet and
notification of changes in the Facilities’ terms and conditions and (3) drafts
and final versions of the Facilities Documentation. If you so advise JPMorgan
that any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you. You acknowledge that JPMorgan public-side employees and representatives who
are publishing debt analysts may participate in any meetings held pursuant to
clause (d) of the second preceding paragraph; provided that such analysts shall
not publish any information obtained from such meetings (i) until the
syndication of the Facilities has been completed upon the making of allocations
by JPMCB and JPMorgan freeing the Facilities to trade or (ii) in violation of
any confidentiality agreement between you and any other party hereto.

 

4



--------------------------------------------------------------------------------

You hereby represent and warrant (with respect to any information or data
relating to the Acquired Business, the following representations and warranties
shall be made solely to your knowledge) that (a) all written information and
written data other than the Projections and other forward-looking information
and other than information of a general economic or industry specific nature
(such information and data, the “Information”) that has been or will be made
available to JPMCB or JPMorgan by or on behalf of you or your subsidiaries, or
any of your representatives or affiliates, when taken as a whole, is or will be,
when furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements and updates provided thereto from
time to time) and (b) the Projections that have been or will be made available
to JPMCB or JPMorgan by or on behalf of you or your subsidiaries, or any of your
representatives or affiliates, have been and will be prepared in good faith
based upon accounting principles consistent in all material respects with your
historical audited financial statements and the historical audited financial
statements of the Acquired Business and upon assumptions that are believed by
you to be reasonable at the time made (it being understood that (i) the
Projections are as to future events and are not to be viewed as facts, (ii) the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, (iii) no assurance can be given that any
particular Projections will be realized and (iv) actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material). You agree that if
at any time from and including the date hereof until the later of the Closing
Date and the Syndication Date you become aware that the representation and
warranty in the immediately preceding sentence would not be satisfied if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will (or with respect to Information and
Projections relating to the Acquired Business, use commercially reasonable
efforts to) promptly supplement the Information and the Projections so that such
representation and warranty would be satisfied under those circumstances. In
arranging the Facilities, including the syndications of the Facilities, JPMorgan
(A) will be entitled to use and rely primarily on the Information and the
Projections without responsibility for independent verification thereof and
(B) does not assume responsibility for the accuracy or completeness of the
Information or the Projections.

As consideration for JPMCB’s commitments hereunder and JPMorgan’s agreement to
structure, arrange and syndicate the Facilities, you agree to pay to JPMCB and
JPMorgan the fees as set forth in the Term Sheet, the Arranger Fee Letter dated
the date hereof and delivered herewith with respect to the Facilities (the
“Arranger Fee Letter”) and the Administrative Agent Fee Letter dated the date
hereof and delivered herewith with respect to the Facilities (the “Agent Fee
Letter” and, together with the Arranger Fee Letter, the “Fee Letters”). Once
paid, except as expressly provided in the Fee Letters, such fees shall not be
refundable under any circumstances.

 

5



--------------------------------------------------------------------------------

JPMCB’s commitment hereunder to fund the Facilities on the Closing Date and the
agreement of JPMorgan to perform the services described herein are subject
solely to the express conditions set forth under the headings “Conditions
Precedent to Initial Borrowing” and “Conditions Precedent to All Borrowings” in
the Senior Facilities Term Sheet and the conditions set forth in the Conditions
Exhibit, and upon satisfaction (or waiver by JPMCB) of such conditions, the
initial funding of the Facilities shall occur.

Notwithstanding anything in this Commitment Letter, the Term Sheet, the Fee
Letters, the Facilities Documentation or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations and warranties the accuracy of which shall be a
condition to the availability of the Facilities on the Closing Date shall be
(i) such of the representations and warranties made by the Acquired Business
with respect to the Acquired Business in the Purchase Agreement as are material
to the interests of the Lenders, but only to the extent that you have (or an
affiliate of yours has) the right to terminate your (or its) obligations under
the Purchase Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties in the Purchase Agreement
(including, for the avoidance of doubt, the representation and warranty in
Section 4.6(b) of the Purchase Agreement) (the “Specified Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below) made
by you in the Facilities Documentation and (b) the terms of the Facilities
Documentation shall be in a form such that they do not impair the availability
or funding of the Facilities on the Closing Date if the conditions described in
the immediately preceding paragraph are satisfied or waived by JPMCB (it being
understood that, to the extent any security interest in any Collateral is not or
cannot be provided and/or perfected on the Closing Date (other than the creation
of and perfection (including by delivery of stock or other equity certificates,
if any of security interests (i) in the equity interests in any of your material
domestic subsidiaries (to the extent constituting Collateral under the Senior
Facilities Term Sheet and other than in respect of the Acquired Business or its
subsidiaries, which shall be delivered to the extent made available by the
Acquired Business on the Closing Date) and (ii) in other assets located in the
United States with respect to which a lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) after your use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the Facilities
on the Closing Date, but instead shall be required to be provided or delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Borrower acting reasonably). For purposes
hereof, “Specified Representations” means the representations and warranties of
you relating to the Borrower and the Guarantors set forth in the Facilities
Documentation relating to organization and powers; authorization, due execution
and delivery and enforceability, in each case, relating to the entering into and
performance of the Facilities Documentation; no conflicts between the Facilities
Documentation and your organizational documents immediately after giving effect
to the

 

6



--------------------------------------------------------------------------------

Transactions; compliance with anti-terrorism and anti-money laundering laws and
regulations (including Patriot Act and OFAC); solvency as of the Closing Date
(after giving effect to the Transactions) of you and your subsidiaries on a
consolidated basis; the Investment Company Act of 1940; Federal Reserve margin
regulations; and subject to the parenthetical statement in the immediately
preceding sentence, creation, perfection and priority of security interests in
the Collateral. This paragraph, and the provisions herein, shall be referred to
as the “Limited Conditionality Provisions”.

By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless JPMCB, JPMorgan, their respective affiliates and each of their
respective Related Parties (as defined below) (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities and expenses,
joint or several, to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Term Sheet, the
Fee Letters, the Transactions, the Facilities or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing
(any of the foregoing, a “Proceeding”), regardless of whether any such
indemnified person is a party thereto or whether a Proceeding is initiated by or
on behalf of a third party or you or any of your affiliates, and to reimburse
each such indemnified person upon demand for any reasonable and documented
out-of-pocket legal expenses of one firm of counsel for all such indemnified
persons, taken as a whole, and, if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the indemnified person affected by such conflict informs you of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected indemnified person and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for such affected
indemnified person) and other reasonable and documented out-of-pocket fees and
expenses, in each case incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they (i) are found in a final and non-appealable judgment
of a court of competent jurisdiction to have resulted from the wilful
misconduct, bad faith or gross negligence of such indemnified person,
(ii) result from a claim brought by you or any of your subsidiaries against such
indemnified person for material breach of such indemnified person’s obligations
hereunder if you or such subsidiary has obtained a final and non-appealable
judgment in your or its favor on such claim as determined by a court of
competent jurisdiction or (iii) result from a proceeding that does not involve
an act or omission by you or any of your affiliates and that is brought by an
indemnified person against any other indemnified person (other than claims
against any arranger, bookrunner or agent in its capacity or in fulfilling its
roles as an arranger, bookrunner or agent hereunder or any similar role with
respect to the Facilities), and (b) if the Closing Date occurs, to reimburse
JPMCB and JPMorgan upon presentation of a summary statement for all reasonable
and documented out-of-pocket expenses (including but not limited to the expenses
of JPMCB’s and JPMorgan’s due diligence investigation, consultants’ fees and
expenses, syndication expenses, travel expenses and reasonable fees,
disbursements

 

7



--------------------------------------------------------------------------------

and other charges of counsel (such charges and disbursements limited to one firm
of counsel and, if necessary, one firm of local counsel in each appropriate
jurisdiction)) incurred in connection with the Facilities and the preparation of
this Commitment Letter, the Term Sheet, the Fee Letters, the Facilities
Documentation and any security arrangements in connection therewith. You shall
not be liable for any settlement of any Proceeding effected without your consent
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with your written consent or if there is a judgment by a court of
competent jurisdiction for the plaintiff in any such Proceeding, you agree to
indemnify and hold harmless each indemnified person from and against any and all
losses, claims, damages, penalties, liabilities and expenses by reason of such
settlement or judgment in accordance with the other provisions of this
paragraph. Notwithstanding the immediately preceding sentence, if at any time an
indemnified person shall have requested in accordance with this Commitment
Letter that you reimburse such indemnified person for legal or other expenses in
connection with investigating, responding to or defending any Proceeding, which
legal or other expenses are reimbursable pursuant to this Commitment Letter, you
shall be liable for any settlement of any Proceeding effected without your
written consent if (a) such settlement is entered into more than 45 days after
such request for reimbursement is sent to you and (b) you shall not have
reimbursed such indemnified person in accordance with such request prior to the
date of such settlement (unless such reimbursement request is subject to a good
faith dispute). Notwithstanding any other provision of this Commitment Letter,
(1) no indemnified person shall be liable for any damages directly or indirectly
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission systems
(except to the extent that any such damages have resulted from the willful
misconduct, bad faith or gross negligence of such indemnified person (as
determined by a court of competent jurisdiction in a final non-appealable
judgment)) and (2) none of the indemnified persons, you or the Acquired Business
or your or its respective subsidiaries or affiliates shall be liable for any
special, indirect, consequential or punitive damages in connection with the
Facilities or the Transactions; provided that nothing contained in this
paragraph shall limit your indemnity and reimbursement obligations to the extent
set forth in this paragraph. For purposes hereof, “Related Parties” means, with
respect to any person, the directors, officers, employees, agents, advisors,
representatives and controlling persons of such person.

You acknowledge that JPMCB, JPMorgan and their respective affiliates may be
providing debt financing, equity capital or other services (including but not
limited to financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of JPMCB, JPMorgan or any of their respective affiliates
will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or its other relationships
with you in connection with the performance by JPMCB, JPMorgan or any of their
respective affiliates of services for other companies, and none of JPMCB,
JPMorgan or any of their respective affiliates will furnish any such information
to other companies. You also acknowledge that none of JPMCB, JPMorgan or any of
their respective affiliates has any obligation to use in

 

8



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, the Acquired Business or your or their respective subsidiaries
or representatives, confidential information obtained by JPMCB, JPMorgan or any
of their respective affiliates from any other company or person.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and JPMCB and JPMorgan, on the other
hand, is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter and the Term Sheet,
irrespective of whether either JPMCB or JPMorgan has advised or is advising you
on other matters, (b) JPMCB and JPMorgan, on the one hand, and you, on the other
hand, have an arms-length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty on the part of
either JPMCB or JPMorgan, (c) you are capable of evaluating and understanding,
and you understand and accept, the terms, risks and conditions of the
transactions contemplated by this Commitment Letter and the Term Sheet, (d) you
have been advised that each of JPMCB and JPMorgan is engaged in a broad range of
transactions that may involve interests that differ from your interests and that
neither JPMCB nor JPMorgan has an obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
(e) JPMCB and JPMorgan are not advising you as to any legal, regulatory, tax,
accounting or investment matters in any jurisdiction (including, without
limitation, with respect to any consents needed in connection with the
transactions contemplated hereby) and that you shall consult your own advisors
with respect to such matters to the extent you deem appropriate in connection
with the transactions contemplated hereby and (f) you waive, to the fullest
extent permitted by law, any claims you may have against JPMCB and JPMorgan for
breach of fiduciary duty or alleged breach of fiduciary duty in connection with
the Transactions and agree that neither JPMCB nor JPMorgan shall have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting such a fiduciary duty claim on behalf of
or in right of you, including your stockholders, employees or creditors.

You further acknowledge that each of JPMCB and JPMorgan is a full service
securities firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, each of JPMCB and JPMorgan may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans) and other obligations of, you, the
Acquired Business and other companies with which you or the Acquired Business
may have commercial or other relationships. With respect to any securities
and/or financial instruments so held by JPMCB, JPMorgan or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto, and such party’s obligations hereunder may not be

 

9



--------------------------------------------------------------------------------

delegated, without the prior written consent of each of JPMCB and JPMorgan (in
the case of any such assignment or delegation by the Borrower) or the Borrower
(in the case of any such assignment or delegation by JPMCB or JPMorgan), and any
attempted assignment without such consent shall be null and void. This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of JPMCB, JPMorgan and you.
This Commitment Letter may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or other electronic
transmission (in “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart of this Commitment Letter. This Commitment Letter,
the Term Sheet and the Fee Letters are the only agreements that have been
entered into among us with respect to the Facilities and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter, the
Term Sheet and the Fee Letters supersede all prior understandings, whether
written or oral, between us with respect to the Facilities. This Commitment
Letter is intended to be solely for the benefit of the parties hereto and the
indemnified persons and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto and the
indemnified persons. THIS COMMITMENT LETTER AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK; provided, however, that (a) the interpretation of
the definition of “Company Material Adverse Effect” (as defined in the
Conditions Exhibit) (and whether or not a Company Material Adverse Effect has
occurred), (b) the accuracy of any Specified Purchase Agreement Representation
and whether as a result of any inaccuracy thereof you or your affiliates have
the right (without regard to any notice requirement) to terminate your
obligations (or to refuse to consummate the Acquisition) under the Purchase
Agreement and (c) whether the Acquisition has been consummated in accordance
with the terms of the Purchase Agreement, in each case, shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof. JPMCB and JPMorgan may perform the duties and activities
described hereunder through any of their respective affiliates and the
provisions of the fourth preceding paragraph shall apply with equal force and
effect to any of such affiliates so performing any such duties or activities.

Subject to the last sentence of this paragraph, each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any other party hereto or
any of their respective affiliates or any of their respective officers,
directors, employees, agents and controlling persons in any way relating to the
Transactions, this Commitment Letter, the Term Sheet or the Fee Letters or the
performance of services hereunder or thereunder, in any forum other than any New
York State or Federal court sitting in the Borough of Manhattan in the City of

 

10



--------------------------------------------------------------------------------

New York or any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each of the parties
hereto hereby agrees that service of any process, summons, notice or document by
registered mail addressed to such party shall be effective service of process
for any suit, action or proceeding brought in any such court. Each party hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any such action, litigation or proceeding brought in any such court and
any claim that any such action, litigation or proceeding has been brought in any
inconvenient forum. Each party hereto hereby agrees that a final judgment in any
such action, litigation or proceeding brought in any such court shall be
conclusive and binding upon such party and may be enforced in any other courts
to whose jurisdiction such party is or may be subject, by suit upon judgment.
Nothing in this Commitment Letter, the Term Sheet or the Fee Letters shall
affect any right that JPMCB or JPMorgan may have to bring any action, litigation
or proceeding relating to the Transactions, this Commitment Letter, the Term
Sheet or the Fee Letters or the performance of services hereunder or thereunder
against you or your property in the courts of any other jurisdiction.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE
TERM SHEET, THE FEE LETTERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO HERBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS COMMITMENT
LETTER AND THE FEE LETTERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Facilities Documentation
by the parties hereto in a manner consistent with this Commitment Letter and the
Term Sheet and as promptly as reasonably practicable, it being acknowledged and
agreed that the commitment provided hereunder is subject to conditions precedent
as provided herein.

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheet, the Fee Letters, the contents of any of the foregoing

 

11



--------------------------------------------------------------------------------

or the activities of JPMCB and JPMorgan pursuant hereto or thereto to any person
without the prior approval of each of JPMCB and JPMorgan, except that you may
disclose (a) this Commitment Letter, the Term Sheet, the Fee Letters and the
contents hereof and thereof (i) to the Acquired Business and your and the
Acquired Business’s directors, officers, employees, attorneys, accountants and
advisors directly involved in the consideration of this matter on a confidential
and need-to-know basis (provided that any disclosure of the Fee Letters or their
terms or substance to the Acquired Business or its directors, officers,
employees, attorneys, accountants and advisors shall be redacted in a manner
reasonably satisfactory to JPMorgan), (ii) pursuant to the order of any court or
administrative agency or in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable law or
regulations (in which case you shall promptly notify us, in advance, to the
extent lawfully permitted to do so), (iii) in connection with the exercise of
remedies to the extent relating to this Commitment Letter, the Term Sheet or the
Fee Letters and (iv) to the extent this Commitment Letter, the Term Sheet, the
Fee Letters or the contents hereof and thereof become publicly available other
than by reason of disclosure by you in breach of this Commitment Letter,
(b) this Commitment Letter, the Term Sheet and the contents hereof and thereof
(but not the Fee Letters or the contents thereof) (i) to S&P and Moody’s in
connection with the Transactions and on a confidential and need-to-know basis
and (ii) in any syndication or other marketing materials in connection with the
Facilities (including the Information Materials) or, to the extent required by
law, in connection with any public filing, (c) the aggregate fee amount
contained in the Fee Letters as part of Projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee amounts in
connection with the Transactions in marketing materials for the Facilities or,
to the extent required by applicable law, in any public filing and (d) generally
the existence and amount of commitments hereunder and the identities of the
JPMCB and JPMorgan.

JPMCB and JPMorgan shall use all non-public information received by them in
connection with the Facilities and the Transactions solely for the purposes of
providing the services that are the subject of this Commitment Letter, the Term
Sheet and the Fee Letters and shall treat confidentially all such information;
provided, however, that nothing herein shall prevent JPMCB or JPMorgan from
disclosing any such information (a) to ratings agencies on a confidential basis
and in consultation with you, (b) to any Lenders or participants or prospective
Lenders or prospective participants, (c) pursuant to the order of any court or
administrative agency or in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable law or
regulations (in which case, JPMCB or JPMorgan, as the case may be, shall
promptly notify you, in advance, to the extent lawfully permitted to do so),
(d) upon the request or demand of any regulatory authority having jurisdiction
over JPMCB or JPMorgan or any of their respective affiliates (in which case
JPMCB or JPMorgan, as the case may be, shall, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent lawfully permitted to do so), (e) to the respective
Related Parties of JPMCB and JPMorgan who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep all such information confidential or are otherwise under a professional or

 

12



--------------------------------------------------------------------------------

employment duty of confidentiality, and JPMCB and JPMorgan shall be responsible
for each such person’s compliance with this paragraph, (f) to any of its
affiliates (provided that any such affiliate is advised of its obligation to
retain such information as confidential, and JPMCB and JPMorgan shall be
responsible for its affiliates’ compliance with this paragraph) solely in
connection with the Transactions, (g) to the extent any such information becomes
publicly available other than by reason of disclosure by JPMCB or JPMorgan, its
affiliates or any of their respective Related Parties in breach of this
Commitment Letter, (h) to the extent such information is received by JPMCB or
JPMorgan from a third party that is not, to the JPMCB’s or JPMorgan’s knowledge,
subject to a confidentiality obligation to you with respect to such information
and (i) in connection with the exercise of remedies to the extent relating to
this Commitment Letter, the Term Sheet or the Fee Letters; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on the terms set forth in this paragraph
or as is otherwise reasonably acceptable to you) in accordance with the standard
syndication processes of JPMCB and JPMorgan or customary market standards for
dissemination of such type of information. The obligations of JPMCB and JPMorgan
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions of the Facilities Documentation upon the initial
funding thereunder; provided that if not previously terminated, the provisions
of this paragraph shall automatically terminate two years following the date of
this Commitment Letter.

JPMCB and JPMorgan hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into law October 26, 2001),
as subsequently amended and reauthorized) (the “Patriot Act”), that it and each
of the Lenders may be required to obtain, verify and record information that
identifies you, which information may include your name and address, the name
and address of each of the Guarantors and other information that will allow
JPMCB and JPMorgan and each of the Lenders to identify you and each of the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for JPMCB,
JPMorgan and each of the Lenders.

Please indicate your acceptance of the terms hereof and of the Fee Letters by
signing in the appropriate space below and in the Fee Letters and returning to
JPMorgan (or its counsel) executed original copies (or facsimiles or other
electronic copies in “pdf” or “tif” format thereof) of this Commitment Letter
and the Fee Letters not later than 5:00 p.m., New York City time, on March 17,
2014. The commitments and agreements of JPMCB and JPMorgan hereunder will expire
at such time in the event that JPMorgan has not received such executed original
copies (or facsimiles or other electronic copies in “pdf” or “tif” format
thereof) in accordance with the immediately preceding sentence. In the event
that (i) the initial borrowing under the Facilities does not occur on or before
September 17, 2014, (ii) the Purchase Agreement is terminated without the
closing of the Tender Offer and the funding of the Facilities or (iii) the
closing of the Tender Offer occurs without the use of the Facilities, then this

 

13



--------------------------------------------------------------------------------

Commitment Letter and the commitments hereunder shall automatically terminate
unless JPMorgan shall, in its sole discretion, agree to an extension. The
syndication, compensation, reimbursement, indemnification, jurisdiction,
governing law, waiver of jury trial, no fiduciary relationship and, except as
expressly set forth above, confidentiality provisions contained herein and in
the Fee Letters shall remain in full force and effect regardless of whether
Facilities Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder. You may
terminate this Commitment Letter and/or JPMCB’s commitment with respect to the
Facilities (or a portion thereof) at any time subject to the provisions of the
immediately preceding sentence.

[The remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By  

/s/ Deborah R. Winkler

  Name:   Deborah R. Winkler   Title:   Vice President J.P. MORGAN SECURITIES
LLC By  

/s/ Cornelius J. Droogan

  Name:   Cornelius J. Droogan   Title:   Managing Director

 

Accepted and agreed to as of the date first above written: MINERALS TECHNOLOGIES
INC. By  

/s/ Douglas Dietrich

  Name:   Douglas Dietrich   Title:   Chief Financial Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

March 6, 2014

Project Blacklight

$1,760,000,000 Senior Secured Credit Facilities

Summary of Principal Terms and Conditions1

 

Borrower:    The borrower under the Facilities (as defined below) will be
Minerals Technologies Inc., a Delaware corporation (the “Borrower”).
Transactions:   

The Borrower intends to acquire (together with the Merger (as defined below),
the “Acquisition”) all of the outstanding equity interests (the “Shares”) of the
entity previously identified to JPMCB and J.P. Morgan Securities LLC as “Apollo”
(the “Acquired Business”) through a tender offer and merger transaction
involving a wholly owned Delaware subsidiary of the Borrower (“Merger Sub”), to
be effected pursuant to an agreement and plan of merger (together with the
schedules and exhibits thereto, the “Purchase Agreement”) to be entered into
among the Borrower, Merger Sub and the Acquired Business. Pursuant to, and
subject to the conditions set forth in, the Purchase Agreement, Merger Sub will
make a cash tender offer (the “Tender Offer”) to acquire any and all outstanding
shares of common stock of the Acquired Business, and will consummate the Tender
Offer only if it acquires in the Tender Offer a percentage of outstanding shares
of common stock of the Acquired Business (the “Acquired Business Shares”),
calculated on a fully-diluted basis, sufficient to approve, without the vote of
any other stockholder, the merger of the Acquired Business into Merger Sub (the
“Merger”). The Merger will occur on the same day as the consummation of the
Tender Offer (or another date mutually agreed by the parties to the Purchase
Agreement) and, after giving effect thereto, the Acquired Business will survive
the Merger as a wholly owned subsidiary of the Borrower.

 

In connection with the Acquisition, all Acquired Business Shares tendered in the
Tender Offer will be exchanged for, and all Acquired Business Shares not so
tendered will

 

1 

Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit A is attached
(the “Commitment Letter”), including the other exhibits thereto.



--------------------------------------------------------------------------------

  

be converted into the right to receive, cash consideration (the “Consideration”)
in an aggregate amount and in the manner provided for in the Purchase Agreement.

 

In connection with the Acquisition, (a) the Borrower will obtain the senior
secured credit facilities (the “Facilities”) described below under the heading
“Facilities” on the date on which the Borrower accepts for payment the Shares
pursuant to the Tender Offer (the “Closing Date”), (b) certain existing
indebtedness of the Acquired Business and its subsidiaries and the Borrower and
its subsidiaries (the “Existing Indebtedness”) will be repaid, repurchased,
redeemed or otherwise retired and all existing commitments, obligations and
security interests in respect of the Existing Indebtedness will be terminated
and/or will be amended in a manner acceptable to the Borrower (collectively, the
“Existing Indebtedness Refinancing”) and (c) fees and expenses incurred in
connection with the Transactions (the “Transaction Costs”) will be paid. The
transactions described in clauses (a) through (c) of this paragraph, together
with the Acquisition, are collectively referred to herein as the “Transactions”.

Administrative Agent:    JPMorgan Chase Bank, N.A. (“JPMCB”) will act as sole
and exclusive administrative agent and collateral agent for the Facilities (in
such capacities, the “Administrative Agent”) for a syndicate of financial
institutions (the “Lenders”) and will perform the duties customarily performed
by persons acting in such capacities. Sole Lead Arranger and Sole Bookrunner:   
J.P. Morgan Securities LLC will act as sole lead arranger and sole bookrunner
for the Facilities (in such capacities, the “Arranger”) and will manage the
syndication of the Facilities. Syndication Agent:    One or more financial
institutions selected by the Borrower will act as syndication agent for the
Facilities. Documentation Agent:    One or more financial institutions selected
by the Borrower will act as documentation agent for the Facilities. Facilities:
   (a)    A senior secured term loan facility in an aggregate principal amount
equal to $1,560,000,000 (the “Term Loan Facility”).    (b)    A senior secured
revolving credit facility with aggregate commitments in an amount equal to
$200,000,000 (the “Revolving Credit Facility”). Up to an amount equal to
$25,000,000 of the Revolving Credit Facility will be available for the issuance
of letters of credit. Up to an amount equal to $50,000,000 of the Revolving
Credit Facility will be available to be drawn in Euros, Sterling and other
foreign currencies as may be agreed by the lenders under the Revolving Credit
Facility.

 

2



--------------------------------------------------------------------------------

   In connection with the Revolving Credit Facility, JPMCB, in its capacity as
the maker of swingline loans (in such capacity, the “Swingline Lender”), will
make available to the Borrower a swingline facility in an amount equal to
$15,000,000 under which the Borrower may make same-day short-term borrowings.
Any such swingline loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis, except for purposes of calculating the
commitment fee described in Annex I. Each Lender under the Revolving Credit
Facility will, promptly upon request by the Administrative Agent, fund to the
Administrative Agent its pro rata share of any swingline borrowings. Incremental
Facility:    The Facilities Documentation will permit the Borrower (pursuant to
procedures to be mutually agreed upon and set forth in the credit agreement with
respect to the Facilities (the “Credit Agreement”)) to add one or more
incremental term loan facilities to the Facilities (each, an “Incremental Term
Loan Facility”) and/or increase the commitments under the Revolving Credit
Facility (each such increase, a “Revolving Credit Facility Increase” and,
together with the Incremental Term Loan Facilities, the “Incremental
Facilities”) in an aggregate principal amount not to exceed for all such
increases and incremental facilities the greater of (x) $250,000,000 and (y) an
amount of Incremental Facilities such that, after giving effect to the
incurrence of any such Incremental Facility pursuant to this clause (y) (and
after giving effect to any acquisition consummated concurrently therewith and
any other acquisition, disposition, debt incurrence, debt retirement and other
appropriate pro forma adjustment events, including any debt incurrence or
retirement subsequent to the end of the applicable test period and on or prior
to the date of such incurrence, all to be further defined in the Credit
Agreement), on a pro forma basis

 

3



--------------------------------------------------------------------------------

  

(but excluding the cash proceeds of such incurrence and assuming, in the case of
any Revolving Credit Facility Increase, that the commitments in respect thereof
are fully drawn) the Secured Net Leverage Ratio (to be defined) would not exceed
3.25 to 1.00; provided that (a) no default or event of default exists or would
exist after giving effect to such Incremental Facility (or if agreed by the
lenders providing such Incremental Facility in connection with any acquisition
or investment permitted under the Credit Agreement, no payment or bankruptcy
event of default), (b) all fees and expenses owing in respect of such
Incremental Facility to the Administrative Agent have been paid and (c) no
Lender shall be required to participate in any such Incremental Facility;
provided further that the loans under any Incremental Term Loan Facility (i)
will rank pari passu in right of payment and security with the other Facilities,
(ii) will mature no earlier than the final maturity of the Term Loan Facility
and (iii) will have a weighted average life to maturity no shorter than the
remaining weighted average life to maturity of the Term Loan Facility. If the
“yield” (which, for this purpose, shall be deemed to include all upfront or
similar fees or original issue discount payable to the lenders in respect of
such Incremental Term Loan Facility and any pricing “floor” applicable to such
Incremental Term Loan Facility but excluding customary arrangement and
commitment fees paid to arrangers thereof) applicable to any Incremental Term
Loan Facility exceeds the “yield” applicable to the Term Loan Facility by more
than 0.50%, then the interest rate spread applicable to the Term Loan Facility
shall be increased so that the “yield” on the Term Loan Facility is equal to the
“yield” applicable to such Incremental Term Loan Facility less 0.50%. Any
Incremental Term Loan Facility will have terms and conditions substantially
identical to the Term Loan Facility (other than with respect to pricing,
amortization and maturity) and will be otherwise on terms and subject to
conditions reasonably satisfactory to the Administrative Agent.

 

The Borrower will be permitted to utilize the above available incremental credit
capacity in the form of (in addition to Incremental Term Loan Facilities and
Revolving Credit Facility Increases) senior unsecured notes or loans or senior
secured notes or loans that are secured by the Collateral, in the case of notes,
on a pari

 

4



--------------------------------------------------------------------------------

   passu or junior basis or, in the case of loans, a junior basis (“Alternative
Incremental Indebtedness”); provided that, in addition to the requirements with
respect to the amount, incurrence and maturity of any such incremental credit
extensions set forth above, (a) in the case of any such Alternative Incremental
Indebtedness in the form of notes, such Alternative Incremental Indebtedness is
not required to be repaid, prepaid, redeemed, repurchased or defeased, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, an event of loss or an asset disposition)
prior to the date that is 91 days after the latest maturity date of the Term
Loan Facility, (b) if such Alternative Incremental Indebtedness is secured, (i)
such indebtedness shall not be secured by any assets or property other than the
Collateral and (ii) all security therefor shall be granted pursuant to
documentation substantially similar to the applicable collateral documents, and
the secured parties thereunder, or a trustee or collateral agent on their
behalf, shall have become a party to a first lien intercreditor agreement or a
junior lien intercreditor agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent, (c) such Alternative
Incremental Indebtedness is not guaranteed by any subsidiaries of the Borrower
other than the Guarantors, (d) any Alternative Incremental Indebtedness does not
have a shorter weighted average life than the remaining weighted average life of
the Term Loan Facility and (e) the other terms and conditions of such
Alternative Incremental Indebtedness (excluding pricing) are no more favorable
to the investors providing such Alternative Incremental Indebtedness than those
applicable to the Term Loan Facility (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the Term Loan
Facility existing under the Credit Agreement at the time of incurrence of such
Alternative Incremental Indebtedness).

Refinancing Term

Loans and Revolving

Credit Commitments:

   With the consent of the Borrower, the Administrative Agent and the lenders
providing the refinancing term loans or refinancing revolving credit
commitments, one or more tranches of term loans or any revolving credit
commitments can be refinanced from time to time, in whole or part, with one or
more new tranches of term loans, senior secured notes (which may rank pari passu
or

 

5



--------------------------------------------------------------------------------

   junior in right of security to the Term Loan Facility) or senior unsecured
notes (“Refinancing Debt”) or new revolving credit commitments (“Refinancing
Commitments”), respectively, under the Credit Agreement; provided that (i) any
Refinancing Debt does not mature prior to the maturity date of, or have a
shorter weighted average life than, the term loans being refinanced, (ii) any
Refinancing Commitments do not mature prior to the maturity date of the
revolving credit commitments being refinanced and (iii) the other terms and
conditions of such Refinancing Debt or Refinancing Commitments (excluding
pricing and optional prepayment terms) are no more favorable to the lenders or
investors, as the case may be, providing such Refinancing Debt or Refinancing
Commitments, as applicable, than those applicable to the term loans or revolving
credit commitments being refinanced (except for covenants or other provisions
applicable only to periods after either (1) the latest final maturity date of
the Term Loan Facility and revolving credit commitments existing under the
Credit Agreement at the time of such refinancing or (2) the Borrower and all
Guarantors have been released from all obligations with respect to such
Refinancing Debt and/or Refinancing Commitments and such Refinancing Debt and/or
Refinancing Commitments have been assumed in full by a new borrower or borrowers
as agreed by the applicable Lenders at the time of the incurrence of such
Refinancing Debt; provided that any new borrower is not a restricted subsidiary
of the Borrower). Purpose:    (a)    The proceeds of the loans under the Term
Loan Facility will be used by the Borrower on the Closing Date solely (i) first,
to pay the Transaction Costs, (ii) second, to consummate the Existing
Indebtedness Refinancing and (iii) third, together with cash on hand, to pay the
Consideration.    (b)    The proceeds of loans under the Revolving Credit
Facility will be used by the Borrower for working capital and other general
corporate purposes (including, without limitation, permitted acquisitions and
other permitted investments).    (c)    Letters of credit will be used to
support obligations of the Borrower and its subsidiaries incurred in the
ordinary course of business.    (d)    The proceeds of loans under any
Incremental Term Loan Facility will be used by the Borrower for working capital
and other general corporate purposes (including, without limitation, permitted
acquisitions and other permitted investments).

 

6



--------------------------------------------------------------------------------

Availability:    (a)    The Term Loan Facility must be drawn in a single drawing
on the Closing Date. Amounts borrowed under the Term Loan Facility that are
repaid or prepaid may not be reborrowed.    (b)    Loans under the Revolving
Credit Facility will be available on and after the Closing Date at any time
prior to the final maturity of the Revolving Credit Facility, in minimum
principal amounts to be mutually agreed upon. Amounts repaid under the Revolving
Credit Facility may be reborrowed. Interest Rates and Fees:    As set forth on
Annex I hereto. Default Rate:    The applicable interest rate plus 2.0% per
annum. Letters of Credit:    Letters of credit under the Revolving Credit
Facility will be made available by JPMCB or one of its affiliates and any other
Lender under the Revolving Credit Facility that is acceptable to the Borrower
and the Administrative Agent (each, an “Issuing Bank”). Each letter of credit
shall expire not later than the earlier of (a) 12 months after its date of
issuance and (b) the fifth business day prior to the final maturity of the
Revolving Credit Facility; provided that any letter of credit having a 12-month
tenor may provide for the renewal of such letter of credit for additional
12-month periods (which shall, in no event, extend beyond the date referred to
in clause (b) of this paragraph).    Each drawing under any letter of credit
shall be reimbursed by the Borrower not later than one business day after such
drawing. To the extent that the Borrower does not reimburse the applicable
Issuing Bank on such business day, the Lenders under the Revolving Credit
Facility shall be irrevocably obligated to reimburse such Issuing Bank pro rata
based upon their respective Revolving Credit Facility commitments.

 

7



--------------------------------------------------------------------------------

   The issuance of all letters of credit shall be subject to the customary
procedures of the applicable Issuing Bank. Letters of credit shall be
denominated in U.S. Dollars (or in Euros, Sterling or other foreign currencies
agreed to by the applicable Issuing Bank).

Maturity and

Amortization:

   (a)    The Term Loan Facility will mature on the date that is seven years
after the Closing Date and will amortize in equal quarterly installments in an
amount equal to 1.00% per annum beginning with the first full fiscal quarter
after the Closing Date, with the balance due at maturity.    (b)    The
Revolving Credit Facility will mature on the date that is five years after the
Closing Date. Guarantees:    All obligations of the Borrower under the
Facilities and all obligations of the Borrower and the other Guarantors (as
defined below) under any interest rate protection or other hedging arrangements
entered into with a Lender (or an affiliate of a Lender) and all obligations of
the Borrower and the other Guarantors in respect of overdrafts and related
liabilities owed to a Lender (or an affiliate of a Lender) arising from
treasury, depository or other cash management services, including credit card
and merchant card programs, will be unconditionally guaranteed (the
“Guarantees”) by each existing or subsequently acquired or organized
wholly-owned material domestic subsidiary of the Borrower (the “Guarantors”),
subject to restrictions imposed by applicable law. Security:    All obligations
of the Borrower under the Facilities, all obligations of the Borrower and the
other Guarantors under any interest rate protection and other hedging
arrangements entered into with a Lender (or an affiliate of a Lender) and all
obligations of the Borrower and the other Guarantors in respect of overdrafts
and related liabilities owed to a Lender (or an affiliate of a Lender) arising
from treasury, depository or cash management services, including credit card and
merchant card programs, and all Guarantees will be secured by substantially all
the assets of the Borrower and each other Guarantor (collectively, the
“Collateral”), including but not limited to (a) a perfected first-priority
pledge of all the capital stock held by the Borrower or any other Guarantor of
each existing or subsequently acquired or organized wholly-owned restricted
subsidiary of the Borrower

 

8



--------------------------------------------------------------------------------

   (which pledge, in the case of stock of any foreign subsidiary of the
Borrower, shall not include more than 65% of the voting stock of such foreign
subsidiary) and (b) perfected first-priority security interests in, and
mortgages on, substantially all tangible and intangible assets of the Borrower
and each other Guarantor (including but not limited to accounts, inventory,
equipment, commercial tort claims, investment property, intellectual property,
intercompany indebtedness (which shall be evidenced by a note), general
intangibles, licensing agreements, real property, letter of credit rights and
proceeds of the foregoing), subject to exceptions and thresholds to be mutually
agreed upon.    Notwithstanding anything to the contrary, the Collateral shall
exclude the following: (a) any fee-owned real property with a fair market value
of less than an amount to be mutually agreed upon and all leasehold interests;
(b) motor vehicles and other assets subject to certificates of title (other than
to the extent a security interest in such assets can be perfected by filing a
Uniform Commercial Code financing statement); (c) equity interests in any person
other than wholly-owned direct subsidiaries of the Borrower or any Guarantor to
the extent not permitted by such person’s organizational or joint-venture
documents; (d) commercial tort claims with a value of less than an amount to be
mutually agreed upon; (e) any lease, license or other agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money security interest or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or any other Guarantor) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition;
(f) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (g) “intent-to-use” trademark applications;
and (h) other exceptions to be mutually agreed upon. In addition, in no event
shall (a) control

 

9



--------------------------------------------------------------------------------

   agreements or control or similar arrangements be required with respect to
cash deposit or securities accounts, (b) notice be required to be sent to
account debtors or other contractual third parties prior to the occurrence and
absent the continuance of an event of default, (c) perfection be required with
respect to letter of credit rights and commercial tort claims (except to the
extent perfected through the filing of Uniform Commercial Code financing
statements) and (d) security documents governed by the laws of a jurisdiction
other than the United States or any State thereof or the District of Columbia be
required.    All the above-described pledges, security interests and mortgages
shall be created on terms, and pursuant to documentation, reasonably
satisfactory to the Lenders (including, in the case of real property, by
customary items such as satisfactory title insurance and surveys) and, subject
to exceptions permitted under the Facilities Documentation, none of the
Collateral shall be subject to any other pledges, security interests or
mortgages. Mandatory
Prepayments:    Loans under the Term Loan Facility shall be prepaid with
(a) 100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property by the Borrower and its restricted subsidiaries,
subject to thresholds and reinvestment rights to be mutually agreed upon (with a
reinvestment period equal to 15 months) and other exceptions to be mutually
agreed upon and (b) 100% of the net cash proceeds of issuances of indebtedness
of the Borrower and its restricted subsidiaries (other than indebtedness
permitted under the Credit Agreement).    Notwithstanding the foregoing, each
Lender under the Term Loan Facility shall have the right to reject its pro rata
share of any mandatory prepayments described above, in which case the amounts so
rejected may be retained by the Borrower.    The above-described mandatory
prepayments shall be applied to the remaining amortization payments under the
Term Loan Facility as follows: (a) in direct order of maturity to the
amortization repayments occurring in the eight quarters following the date of
such prepayment and (b) pro rata to the remaining amortization payments.

 

10



--------------------------------------------------------------------------------

   Loans under the Revolving Credit Facility will be required to be prepaid if
the aggregate revolving credit exposure under the Revolving Credit Facility
exceeds the aggregate commitments thereunder.

Voluntary
Prepayments/


Reductions in


Commitments:

   Voluntary prepayments of borrowings under the Facilities and voluntary
reductions of the unutilized portion of the Revolving Credit Facility
commitments will be permitted at any time, in minimum principal amounts to be
mutually agreed upon, without premium or penalty (except as described below),
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant Interest Period (to be defined).    Any (a) voluntary prepayment of the
loans under the Term Loan Facility that is made on or prior to the date that is
six months after the Closing Date with the proceeds from a Repricing Transaction
(as defined below) and (b) amendment or other modification of the Credit
Agreement on or prior to the date that is six months after the Closing Date, the
effect of which is a Repricing Transaction, in each case shall be accompanied by
a prepayment premium equal to 1.00% of (i) the aggregate principal amount of the
loans under the Term Loan Facility so prepaid, in the case of a voluntary
prepayment, and (ii) the aggregate principal amount of the loans under the Term
Loan Facility affected by such amendment or modification, in the case of an
amendment or other modification of the Credit Agreement. “Repricing Transaction”
means the prepayment or refinancing (other than in connection with a change of
control) of all or a portion of the loans under the Term Loan Facility
concurrently with the incurrence by the Borrower of any long-term bank debt
financing or any other financing similar to such loans, in each case having a
lower all-in yield (taking into account any original issue discount and upfront
fees in respect of such financing and any pricing “floor” applicable thereto but
excluding customary arrangement and commitment fees paid to arrangers thereof)
than the interest rate margin applicable to such loans.    All voluntary
prepayments under the Term Loan Facility shall be applied to the remaining
amortization payments under the Term Loan Facility as directed by the Borrower.

 

11



--------------------------------------------------------------------------------

Facilities
Documentation:    The definitive documentation for the Facilities (the
“Facilities Documentation”) will be (a) consistent with this Term Sheet and will
contain only those conditions precedent, mandatory prepayments, representations
and warranties, affirmative and negative covenants, financial covenants and
events of default expressly set forth herein (subject only to the exercise of
any “market flex” expressly provided in the Arranger Fee Letter) and, to the
extent such terms are not expressly set forth herein, such terms will be
negotiated in good faith and (b) negotiated in good faith by the Borrower and
the Arranger to finalize such documentation, giving effect to the Limited
Conditionality Provisions, as promptly as practicable after the acceptance of
this Commitment Letter (in being understood and agreed that the initial draft of
the Credit Agreement shall be prepared by counsel to the Borrower).

Representations


and Warranties:

   Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries): organization and powers; authorization, due execution and
delivery and enforceability; governmental approvals and no conflicts (including
no creation of liens); accuracy of financial statements; no material adverse
change; ownership of properties; intellectual property; absence of actions,
suits or proceedings; environmental matters; compliance with laws; compliance
with anti-terrorism and anti-money laundering laws and regulations (including
Patriot Act and OFAC); Investment Company Act of 1940; Federal Reserve
regulations; payment of taxes; compliance with ERISA; accuracy of information;
subsidiaries; insurance; labor matters; solvency; delivery of certain documents;
and validity, perfection and priority of security interests in the Collateral,
in each case subject to customary qualifications and exceptions to be mutually
agreed upon.

Conditions Precedent


to Initial Borrowing:

   Limited to those set forth in the Conditions Exhibit and those under the
heading “Conditions Precedent to All Borrowings” below. Conditions Precedent to
All Borrowings:    The making of each extension of credit shall be conditioned
upon (a) the accuracy in all material respects (or, if already qualified by
materiality, in all respects) of all representations and warranties (which, for
purposes of the initial extensions of credit on the Closing Date and, in the
case of any extension of credit under any Incremental Facility in connection
with any acquisition or investment permitted under the Credit Agreement, if
agreed by the

 

12



--------------------------------------------------------------------------------

   lenders providing such Incremental Facility, shall be limited to the
Specified Representations and the Specified Purchase Agreement Representations),
(b) solely for extensions of credit after the Closing Date, there being no
default or event of default in existence at the time of, or immediately after
giving effect to the making of, such extension of credit (or, in the case of any
extension of credit under any Incremental Facility in connection with any
acquisition or investment permitted under the Credit Agreement, if agreed by the
lenders providing such Incremental Facility, no payment or bankruptcy event of
default) and (c) the delivery of a borrowing notice. Affirmative Covenants:   
Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries): delivery of audited annual consolidated financial statements for
the Borrower, unaudited quarterly consolidated financial statements for the
Borrower and other financial information and other information; delivery of
notices of default, litigation, material adverse change and other material
matters; maintenance of corporate existence and rights and conduct of business;
payment of taxes; maintenance of properties; maintenance of customary insurance;
maintenance and inspection by the Administrative Agent of property and books and
records; compliance with laws (including environmental laws); ERISA; use of
proceeds and letters of credit; commercially reasonable efforts to maintain
ratings; compliance with anti-terrorism and anti-money laundering laws and
regulations (including Patriot Act and OFAC); additional subsidiaries; and
further assurances, in each case subject to customary qualifications and
exceptions to be mutually agreed upon. Negative Covenants:    Limited to the
following (to be applicable to the Borrower and its restricted subsidiaries):   
   (a)    limitations on indebtedness (which shall permit, among other things,
the incurrence and/or existence of (i) indebtedness under the Facilities
(including Incremental Facilities), (ii) certain indebtedness existing on the
Closing Date and permitted refinancings thereof, (iii) Alternative Incremental
Indebtedness and permitted refinancings thereof, (iv) Refinancing Debt and
Refinancing Commitments, (v) unsecured indebtedness, subject to customary terms
and

 

13



--------------------------------------------------------------------------------

         conditions, so long as the Net Leverage Ratio on a pro forma basis is
no greater than 5.50:1.00; provided that any such indebtedness incurred by a
restricted subsidiary that is not a Guarantor, or that does not become a
Guarantor, shall be capped at an amount to be agreed, (vi) capital leases and
purchase money indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of an amount to be agreed and a percentage
to be agreed of Total Assets (to be defined), (vii) non-recourse indebtedness
incurred by Specified Joint Ventures (as defined below) in an unlimited amount,
(viii) indebtedness incurred by Specified Joint Ventures or any other joint
venture and guaranteed by the Borrower and/or any of its subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of (x)
$175,000,000 and (y) 8.75% of Total Assets and (ix) indebtedness of foreign
subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of an amount to be agreed and a percentage to be agreed of
Total Assets);       (b)    limitations on liens (which shall permit, among
other things, liens to secure existing notes of the Borrower and/or existing
notes of the Acquired Business on a pari passu basis);       (c)    limitations
on asset sales (which shall permit, among other things, the Borrower or any
restricted subsidiary to dispose of an unlimited amount of assets for fair
market value so long as for dispositions of assets with a fair market value in
excess of an amount to be agreed, (a) at least 75% of the consideration for such
asset sales consists of cash (subject to customary exceptions to the cash
consideration requirement to be set forth in the Credit Agreement, including a
basket in an amount to be agreed for non-cash consideration that may be
designated as cash consideration), (b) no default or event of default under the
Facilities would exist after giving effect thereto, and (c) such asset sale is
subject to the terms set forth in the section entitled “Mandatory Prepayments”
hereof (without limiting the reinvestment rights

 

14



--------------------------------------------------------------------------------

         applicable thereto) and shall exclude from the definition of “asset
sale” sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit (on a fair market
value basis) against the purchase price of similar or replacement property or
(y) such asset is sold or disposed of for fair market value and the proceeds of
such sale or disposition are applied to the purchase price of such property);   
   (d)    limitations on mergers, consolidations and fundamental changes;      
(e)    limitations on restricted payments and investments (which shall permit,
among other things, (i) dividends consistent with the Borrower’s current
dividend policies, (ii) intercompany investments, reorganizations and other
activities related to tax planning and reorganization, so long as, after giving
effect thereto, the security interest of the Lenders in the Collateral, taken as
a whole, is not materially impaired and subject to limitations on investments in
non-Guarantor subsidiaries to be agreed, (iii) Permitted Acquisitions, (iv)
unlimited investments in joint ventures formed for the purpose of building new
precipitated calcium carbonate or other related product satellites (such joint
ventures, “Specified Joint Ventures”), (v) additional investments in joint
ventures up to the greater of $150,000,000 and an amount equal to 7.5% of Total
Assets (to be calculated net of returns, profits, distributions and similar
amounts received in cash or cash equivalents on such investments), (vi) payments
pursuant to a general restricted payments basket or investments pursuant to a
general investment basket, in each case to be agreed and (vii) additional
unlimited restricted payments and investments, so long as the Secured Net
Leverage Ratio on a pro forma basis is no greater than 2.50:1.00);       (f)   
limitations on transactions with affiliates;       (g)    limitations on
restrictions on liens and other restrictive agreements; and       (h)   
limitation on changes in the fiscal year, in each case subject to customary
qualifications and exceptions to be mutually agreed upon.

 

15



--------------------------------------------------------------------------------

   The negative covenants will be subject, in the case of each of the foregoing
covenants, to exceptions, qualifications and “baskets” to be set forth in the
Facilities Documentation, including (x) certain baskets based on the greater of
an amount to be agreed and a percentage of Total Assets and (y) an available
basket amount (the “Available Amount Basket”) equal to an amount that will be
built by, among other things, (a) retained excess cash flow plus (b) the net
cash proceeds of equity issuances and capital contributions (other than
disqualified equity) received by the Borrower, plus (c) the net cash proceeds of
debt and disqualified equity of the Borrower, in each case issued after the
Closing Date, which have been exchanged or converted into qualified equity of
the Borrower, plus (d) the net cash proceeds of sales of investments made under
the Available Amount Basket (in an amount, together with amounts added pursuant
to clause (e) below, not to exceed the amount of such investment made under the
Available Amount Basket), plus (e) returns, profits, distributions and similar
amounts received in cash or cash equivalents on investments made under the
Available Amount Basket (in an amount, together with amounts added pursuant to
clause (d) above, not to exceed the amount of such investment made under the
Available Amount Basket), plus (f) the investments of the Borrower and its
restricted subsidiaries in any unrestricted subsidiary that has been
re-designated as a restricted subsidiary or that has been merged or consolidated
into the Borrower or any of its restricted subsidiaries or the fair market value
of the assets of any unrestricted subsidiary that have been transferred to the
Borrower or any of its restricted subsidiaries. The Available Amount Basket may
be used for, among other things, investments and restricted payments; provided
that, no default or event of default under the Facilities Documentation shall
exist or result therefrom. Usage of the Available Amount Basket shall be subject
to the Net Leverage Ratio, on a pro forma basis, not exceeding 3.00:1.00.    The
Borrower or any restricted subsidiary will be permitted to make acquisitions of
the equity interests in a

 

16



--------------------------------------------------------------------------------

   person that becomes a restricted subsidiary, or all or substantially all of
the equity interests of (or all or substantially all of the assets constituting
a business unit, division, product line or line of business) of any person
(each, a “Permitted Acquisition”) so long as (a) there is no event of default
immediately after giving pro forma effect to such acquisition and the incurrence
of indebtedness in connection therewith, (b) the acquired company or assets are
in the same or a generally related business as the Borrower and its subsidiaries
and (c) subject to the limitations set forth in “Guarantees” and “Security”
above (including with respect to foreign subsidiaries), the acquired company and
its subsidiaries will become Guarantors and pledge their Collateral to the
Administrative Agent; provided that acquisitions of entities that do not become
Guarantors will be capped at an aggregate consideration to be agreed. Financial
Covenant:   

Limited to the following: a maximum ratio of total consolidated indebtedness
less Unrestricted Cash (as defined below) to Consolidated EBITDA (the “Net
Leverage Ratio”); provided that the aggregate amount of the Unrestricted Cash of
foreign subsidiaries shall be determined by the Borrower in good faith after
giving effect to any taxes payable in connection with distributing such cash to
the Borrower or any Guarantor (whether by dividend or repayment of loans or
accounts receivable or otherwise). For purposes of this paragraph, “Unrestricted
Cash” shall mean any unrestricted cash or cash equivalents of the Borrower and
its subsidiaries.

 

The Net Leverage Ratio shall be solely for the benefit of the Lenders under the
Revolving Credit Facility, and shall apply only at such times when, as of the
end of the most recently ended period of four consecutive fiscal quarters (a
“Test Period”), (i) if on the date of commencement of syndication of the
Facilities (the “Launch Date”) (A) the corporate credit ratings in respect of
the Borrower are BB (with a stable or better outlook) and Ba2 (with a stable or
better outlook) or higher from S&P and Moody’s, respectively, and (B) the ratio
of total consolidated indebtedness to Consolidated EBITDA is not greater than
4.00:1.00, loans and letters of credit were outstanding under the Revolving
Credit Facility in an aggregate principal equal to 25% or greater of the
aggregate commitments under the Revolving Credit Facility as of

 

17



--------------------------------------------------------------------------------

  

the last day of such Test Period and (ii) if otherwise, loans or letters of
credit (excluding up to $10,000,000 of undrawn letters of credit) were
outstanding under the Revolving Credit Facility as of the last day of such Test
Period.

 

The level for the financial covenant shall be set at (x) in the case of the
foregoing clause (i), 5.00:1.00 and (y) in the case of the foregoing clause
(ii), 5.25:1.00, in each case subject to step downs to be agreed based on a 30%
cushion to EBITDA.

 

Lenders holding more than 50% of the aggregate amount of the commitments under
the Revolving Facility (excluding the commitments of defaulting Lenders, the
“Requisite Revolving Lenders”) may amend the definitions related to such
covenant, amend or waive the terms of such covenant and waive, amend, terminate
or otherwise modify such covenant with respect to the occurrence of an event of
default.

 

Consolidated EBITDA is to be defined in a manner to be agreed and will include
an addback for factually supportable cost savings and synergies in connection
with acquisitions (including the Acquired Business) as certified in good faith
by the chief financial officer of the Borrower to the extent reasonably expected
to be achieved within 24 months of the consummation thereof (without duplication
of achieved cost savings); provided that the amount added back in any period
shall not exceed 20% of Consolidated EBITDA for such period (after giving effect
to such addback).

Unrestricted
Subsidiaries:    The Credit Agreement will contain provisions pursuant to which,
subject to limitations to be agreed (including on loans, advances, guarantees
and other investments in unrestricted subsidiaries, and transactions with
affiliates), the Borrower will be permitted to designate any existing or
subsequently acquired or organized subsidiary as an “unrestricted subsidiary”
and subsequently re-designate any such unrestricted subsidiary as a restricted
subsidiary so long as (w) no default or event of default then exists or would
result therefrom, (x) after giving effect to any such designation or
re-designation, if the financial covenant is then required to be tested, the
Borrower shall be in pro forma compliance with the financial covenant recomputed
as of the last day of the most recently ended fiscal quarter

 

18



--------------------------------------------------------------------------------

   of the Borrower for which financial statements have been delivered, (y) the
designation of any unrestricted subsidiary as a restricted subsidiary shall
constitute the incurrence at the time of designation of any indebtedness or
liens of such subsidiary existing at such time and (z) the fair market value of
such subsidiary at the time it is designated as an “unrestricted subsidiary”
shall be treated as an investment by the Borrower at such time. Unrestricted
subsidiaries will not be subject to the representation and warranties,
affirmative or negative covenant or event of default provisions of the Credit
Agreement and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of determining
compliance with any financial ratio or covenant contained in the Credit
Agreement. Events of Default:    Limited to the following (to be applicable to
the Borrower and its restricted subsidiaries): nonpayment of principal,
interest, fees or other amounts; inaccuracy of representations and warranties;
violation of covenants (provided that, with respect to the financial covenant
described under the heading “Financial Covenant” above, a breach thereof shall
only result in an event of default under the Term Facility after the Requisite
Revolving Lenders have terminated the Revolving Credit Facility and accelerated
any loans outstanding thereunder); cross payment default and cross acceleration;
voluntary and involuntary bankruptcy or insolvency proceedings; inability to pay
debts as they become due; material judgments; ERISA events; actual or asserted
invalidity of the Guarantees or the documentation in respect of the Collateral;
and Change in Control (to be defined in a manner to be mutually agreed upon), in
each case with customary grace periods, qualifications and exceptions to be
mutually agreed upon. Voting:    Except as provided above with respect to the
financial covenant, amendments and waivers of the Credit Agreement and the other
Facilities Documentation will require the approval of Lenders holding more than
50% of the aggregate amount of the extensions of credit and unused commitments
under the Facilities, except that (a) the consent of each Lender directly and
adversely affected thereby shall be required with respect to, among other
things, (i) increases in commitments, (ii) reductions

 

19



--------------------------------------------------------------------------------

   of principal (it being understood that a waiver of any condition precedent or
the waiver of any default, event of default or mandatory prepayment shall not
constitute a reduction in principal), interest (other than a waiver of default
interest) or fees and (iii) extensions of scheduled amortization, final maturity
or reimbursement dates or postponement of any payment dates, (b) the consent of
Lenders holding more than 50% of the aggregate amount of the extensions of
credit and unused commitments under any class of the Facilities shall be
required with respect to any amendment or waiver that by its terms adversely
affects the rights of such class in respect of payments or Collateral in a
manner different than such amendment or waiver affects the rights of any other
class in respect of payments or Collateral and (c) the consent of 100% of the
Lenders shall be required with respect to (i) modifications to any of the voting
percentages, (ii) releases of all or substantially all the Collateral (other
than in connection with any sale of the applicable Collateral permitted by the
Credit Agreement) and (iii) releases of all or substantially all the value of
the guarantees provided by the subsidiaries of the Borrower (other than in
connection with any sale of the applicable Guarantor permitted by the Credit
Agreement).    The Credit Agreement will contain customary amend and extend and
“yank-a-bank” provisions to be mutually agreed upon. Cost and Yield
Protection:    Usual for facilities and transactions of this type (it being
agreed that the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlement, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case will be deemed to be a “change in law”, regardless of the date
enacted, adopted, promulgated or issued, for purposes of such cost and yield
protections). Assignments and
Participations:    The Lenders will be permitted to assign all or a portion of
their loans and commitments (other than to a natural person) with the consent of
(a) the Borrower (unless a

 

20



--------------------------------------------------------------------------------

   payment or bankruptcy event of default has occurred and is continuing or such
assignment is to a Lender, an affiliate of a Lender or an Approved Fund (to be
defined in a manner to be mutually agreed upon)); provided that the Borrower
shall be deemed to have consented to a proposed assignment of loans or
commitments if the Borrower has not responded to such proposal within ten
business days after the Borrower has received notice thereof, (b) the
Administrative Agent (unless such assignment is an assignment of a loan under
the Term Loan Facility to a Lender, an affiliate of a Lender or an Approved
Fund) and (c) the Swingline Lender and each Issuing Bank (unless such assignment
is an assignment of a loan under the Term Loan Facility), in each case which
consent shall not be unreasonably withheld. Each assignment (except to other
Lenders or their affiliates) will be in a minimum amount of (a) $5,000,000 in
respect of loans and commitments under the Revolving Credit Facility and
(b) $1,000,000 in respect of loans and commitments under the Term Loan Facility,
unless otherwise agreed by the Borrower (unless a bankruptcy or payment event of
default has occurred and is continuing) and the Administrative Agent. The
Administrative Agent will receive a processing and recordation fee of $3,500,
payable by the assignor and/or the assignee, with each such assignment.
Assignments will be by novation and will not be required to be pro rata among
the Facilities.    Assignments of loans under the Term Loan Facility to the
Borrower and its subsidiaries shall be permitted so long as:       (i) any offer
to purchase or take by assignment any loans under the Term Loan Facility by the
Borrower and its subsidiaries shall have been made to all Lenders pro rata (with
buyback mechanics to be mutually agreed upon);       (ii) no default or event of
default has occurred and is continuing or would result therefrom;       (iii)
the loans purchased are immediately canceled (with customary restrictions on
increasing EBITDA by any non-cash gains associated with such cancellation of
debt); and       (iv) no proceeds from any loan under the Revolving Credit
Facility shall be used to fund such assignments.

 

21



--------------------------------------------------------------------------------

   The Lenders will be permitted to sell participations in loans and commitments
without restriction. Participants shall have the same benefits as the Lenders
with respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to matters that require the consent of all Lenders
or all affected Lenders.    Pledges of loans in accordance with applicable law
shall be permitted without restriction. Promissory notes shall be issued under
the Facilities only upon request.

Expenses and

Indemnification:

   All reasonable and documented out-of-pocket expenses of the Administrative
Agent, the Arranger and their respective affiliates (including, without
limitation, the reasonable fees, charges and disbursements of counsel for any of
the foregoing) associated with the structuring, arrangement and syndication of
the Facilities and the preparation, negotiation, execution, delivery and
administration of the Credit Agreement and the other Facilities Documentation
and any amendments, modifications and waivers thereof (which, in the case of
preparation, negotiation, execution, delivery and administration of the Credit
Agreement and other Facilities Documentation shall be limited to a single
counsel for such persons and one local counsel in each jurisdiction as the
Administrative Agent shall deem advisable in connection with the creation and
perfection of security interests in the Collateral), as well as all reasonable
and documented out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of letters of
credit or any demand for payment thereunder, are to be paid by the Borrower. In
addition, all out-of-pocket expenses of the Administrative Agent, the Issuing
Banks and the Lenders (including, without limitation, the fees, charges and
disbursements of counsel for any of the foregoing) for enforcement costs
associated with the Facilities are to be paid by the Borrower.    The Borrower
will indemnify the Arranger, the Administrative Agent, the Issuing Banks, the
Lenders and their respective affiliates and each of their respective Related
Parties (each, an “indemnified person”) and hold them harmless from and against
all losses, claims,

 

22



--------------------------------------------------------------------------------

   damages, liabilities and related expenses (including, without limitation, the
fees, charges and disbursements of one firm of counsel for all such indemnified
persons, taken as a whole, and, if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the indemnified person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected indemnified person and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for such
affected indemnified person)) of any such indemnified person arising out of, in
connection with or as a result of the Transactions, including, without
limitation, the financings contemplated thereby, or any transactions connected
therewith or any claim, litigation, investigation or proceeding (regardless of
whether any such indemnified person is a party thereto and regardless of whether
such claim, litigation, investigation or proceeding is brought by a third party
or by the Borrower or any of its subsidiaries) that relate to any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities and related expenses to
the extent they (a) are found in a final and non-appealable judgment of a court
of competent jurisdiction to have resulted from the wilful misconduct, bad faith
or gross negligence of such indemnified person, (b) result from a claim brought
by the Borrower or any of its subsidiaries against such indemnified person for
material breach of such indemnified person’s obligations hereunder if the
Borrower or such subsidiary has obtained a final and non-appealable judgment in
its or its subsidiary’s favor on such claim as determined by a court of
competent jurisdiction or (c) result from a proceeding that does not involve an
act or omission by the Borrower or any of its affiliates and that is brought by
an indemnified person against any other indemnified person (other than claims
against any arranger, bookrunner or agent in its capacity or in fulfilling its
roles as an arranger, bookrunner or agent hereunder or any similar role with
respect to the Facilities). “Related Parties” means, with respect to any

 

23



--------------------------------------------------------------------------------

   person, the directors, officers, employees, agents, advisors, representatives
and controlling persons of such person. Defaulting Lenders:    The Credit
Agreement shall contain customary provisions relating to “defaulting” Lenders
(including, without limitation, provisions relating to providing cash collateral
to support letters of credit and swingline loans, the suspension of voting
rights and rights to receive interest and fees, and assignment of commitments or
loans of such Lenders). Governing Law
and Forum:    New York. Counsel to
Administrative Agent
and Arranger:    Simpson Thacher & Bartlett LLP.

 

24



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:    The interest rates under the Facilities will be as follows:
   Revolving Credit Facility    At the option of the Borrower, a per annum rate
of Adjusted LIBOR plus 1.75% or ABR plus 0.75%, subject to leverage based
step-downs as follows: (i) stepping down to Adjusted LIBOR plus 1.625% or ABR
plus 0.625% when the Net Leverage Ratio is less than 2.00:1.00 but greater than
or equal to 1.00:1.00 and (ii) stepping down to Adjusted LIBOR plus 1.50% or ABR
plus 0.50% when the Net Leverage Ratio is less than 1.00:1.00; provided,
however, that all swingline loans shall bear interest based upon the ABR.   
Term Loan Facility    At the option of the Borrower, the Term Loans shall accrue
interest at either ABR or Adjusted Libor plus a spread determined on the Launch
Date in accordance with Annex I-A.    If the Net Leverage Ratio at the end of
any fiscal period is less than 2.50 to 1.00, amounts outstanding under the Term
Loan Facility will bear interest at the applicable rate determined pursuant to
the immediately preceding paragraph minus 0.25% from the date on which financial
statements for such period are delivered and ending on the day prior to the
delivery of financial statements for the next following fiscal quarter.    All
Facilities    The Borrower may elect interest periods of 1, 2, 3 or 6 months
(or, to the extent available to the applicable Lenders, 12 months) for Adjusted
LIBOR borrowings.    Calculation of interest shall be on the basis of actual
days elapsed in a year of 360 days (or 365 or 366 days, as applicable, in the
case of ABR loans based on the Prime Rate) and interest shall be payable at the
end of each interest period and, in any event, at least every 3 months.    ABR
is the Alternate Base Rate, which is the highest of (i) JPMCB’s Prime Rate, (ii)
the Federal Funds Effective Rate plus  1⁄2 of 1.00% and (iii) the Adjusted LIBOR
for a one-month interest period plus 1.00%.    Adjusted LIBOR will at all times
include statutory reserves and shall not in the case of the Term Loan Facility,
in any event, be less than 0.75% per annum.



--------------------------------------------------------------------------------

Letter of Credit Fee:    A per annum fee equal to the spread over Adjusted LIBOR
under the Revolving Credit Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Credit Facility, payable in
arrears at the end of each quarter and upon the termination of the Revolving
Credit Facility, in each case for the actual number of days elapsed over a
360-day year. Such fees shall be distributed to the Lenders participating in the
Revolving Credit Facility pro rata in accordance with the amount of each such
Lender’s Revolving Credit Facility commitment. In addition, the Borrower shall
pay to each Issuing Bank, for its own account, (a) a fronting fee of 0.125%
per annum on the aggregate face amount of outstanding letters of credit issued
by such Issuing Bank, payable in arrears at the end of each quarter and upon the
termination of the Revolving Credit Facility, in each case for the actual number
of days elapsed over a 360-day year, and (b) customary issuance and
administration fees. Commitment Fees:    0.25% (or, if the corporate credit
ratings in respect of the Borrower are less than BB (with a stable or better
outlook) or Ba2 (with a stable or better outlook) from S&P and Moody’s,
respectively, 0.30%) per annum on the undrawn portion of the commitments in
respect of the Revolving Credit Facility, commencing to accrue on the Closing
Date and payable quarterly in arrears after the Closing Date. For purposes of
calculating the commitment fee, outstanding swingline loans will be deemed not
to utilize the Revolving Credit Facility commitments. Original Issue Discount/
Upfront Fees:    An upfront fee equal to 0.375% of the aggregate commitments
under the Revolving Credit Facility will be payable by the Borrower on the
Closing Date for the account of the Lenders participating in the Revolving
Credit Facility. The loans under the Term Loan Facility will be issued to the
Lenders participating in the Term Loan Facility at a price of 99.5% of their
principal amount.    Notwithstanding the foregoing, (a) all calculations of
interest and fees in respect of the Facilities will be calculated on the basis
of their full stated principal amount and (b) at the option of the Arranger, any
original issue discount may instead be effected in the form of an upfront fee
payable to the Lenders.

 

2



--------------------------------------------------------------------------------

ANNEX I-A

 

Level

   Corporate Credit
Ratings   Term Loans2        Adjusted LIBOR     ABR  

Level I

   ³ Ba2 (stable) and BB
(stable)     2.25 %      1.25 % 

Level II

   ³ Ba3 (stable) and BB-
(stable) (but less than
Level I)     2.50 %      1.50 % 

Level III

   < Ba3 (stable) and BB-
(stable)     2.75 %      1.75 % 

 

2  In the case of ratings split across Levels, higher pricing (i.e., the
numerically higher applicable Level) shall apply.



--------------------------------------------------------------------------------

EXHIBIT B

Project Blacklight

$1,760,000,000 Senior Secured Credit Facilities

Summary of Additional Conditions Precedent3

The initial borrowings under the Facilities shall be subject to the following
conditions precedent:

 

1. The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
all related documents shall be reasonably satisfactory to the Arranger (it being
understood that the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto)
provided to the Arranger on March 6, 2014, is satisfactory to the Arranger). The
Company shall have accepted for payment the Shares pursuant to the Tender Offer
prior to or substantially simultaneously with the closing of the Facilities in
accordance with applicable law, the Purchase Agreement and all other related
documentation (without giving effect to any amendments, consents or waivers to
or of such documents that are materially adverse to the Lenders and not
consented to by the Arranger (such consent not to be unreasonably withheld,
delayed or conditioned)) (it being understood and agreed that any decrease in
the Consideration of less than 10% shall not be deemed to be a modification
which is materially adverse to the Lenders, but any such reduction in the
Consideration shall be applied to a dollar-for-dollar reduction to the Term Loan
Facility). The Specified Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

 

2. Since the date hereof, there shall not have been any occurrence, event,
change, effect or development that has had or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect (as
defined in the Purchase Agreement provided to the Arranger on March 6, 2014).

 

3. The Existing Indebtedness Refinancing shall have occurred or shall occur
simultaneously with the closing of the Facilities.

 

4. The Lenders shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower for the three most recently completed fiscal years ended at least 90
days prior to the Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower for each subsequent fiscal quarter ended at least 45 days before the
Closing Date (and comparable periods for the prior fiscal year); provided that
the filing of the required financial statements on Form 10-K and Form 10-Q
within such time periods by the Borrower will satisfy the requirements of this
paragraph 4. The Administrative Agent hereby acknowledges receipt of the
financial statements in the foregoing clause (a) for the fiscal years ended
2013, 2012 and 2011.

 

3  All capitalized terms used but not defined herein shall have the meanings set
forth in the Commitment Letter to which this Exhibit B is attached, including
the other exhibits thereto.



--------------------------------------------------------------------------------

5. The Lenders shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Acquired Business for the three most recently completed fiscal years ended at
least 90 days prior to the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Acquired Business for each subsequent fiscal quarter ended at least 45 days
before the Closing Date (and comparable periods for the prior fiscal year);
provided that the filing of the required financial statements on Form 10-K and
Form 10-Q within such time periods by the Acquired Business will satisfy the
requirements of this paragraph 5. The Administrative Agent hereby acknowledges
receipt of the financial statements in the foregoing clause (a) for the fiscal
years ended 2013, 2012 and 2011.

 

6. The Lenders shall have received a pro forma consolidated balance sheet of the
Borrower and its subsidiaries as of the last day of the most recent fiscal
period for which financial statements were delivered under paragraph 4 above,
prepared after giving effect to the Transactions and the other transactions
contemplated hereby.

 

7. The Lenders shall have received a certificate from the chief financial
officer of the Borrower in substantially the form of Annex II hereto confirming
the solvency of the Borrower and its subsidiaries on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby.

 

8. The Administrative Agent shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, in each case requested at least ten business days prior to the Closing
Date.

 

9. All fees required to be paid by the Borrower on the Closing Date pursuant to
the Fee Letters and reasonable out-of-pocket expenses required to be reimbursed
by the Borrower on the Closing Date pursuant to the Commitment Letter shall,
upon the initial borrowing under the Facilities, have been paid (which amounts
may be offset against the proceeds of the Facilities) to the extent invoiced at
least two business days prior to the Closing Date.

 

10. The Administrative Agent shall have received (a) copies of the Facilities
Documentation executed by you and all documents and instruments required to
create or perfect the Administrative Agent’s security interest, on behalf of the
Lenders and the other Secured Parties (to be defined in a manner to be mutually
agreed upon), in the Collateral (in proper form for filing), which shall, in
each case, be consistent with the Commitment Letter and the Term Sheet and
subject to the Limited Conditionality Provisions and (b) customary legal
opinions, customary evidence of authorization, customary officer’s and
secretary’s certificates, good standing certificates (to the extent applicable)
and customary lien searches.

 

2



--------------------------------------------------------------------------------

Annex I to EXHIBIT B

Form of Solvency Certificate

Date:             , 2014

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Minerals Technologies Inc.
(the “Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section [—] of the Credit Agreement, dated as of [—], 2014 (as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among [—]. Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof) (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

(e) “Can pay their Stated Liabilities and Identified Contingent Liabilities as
they mature”

The Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient assets and cash flow to pay their respective Stated Liabilities
and Identified Contingent Liabilities as those liabilities mature or (in the
case of contingent liabilities) otherwise become payable.

(f) “Do not have Unreasonably Small Capital”

The Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient capital to ensure that it is a going concern.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section [—] of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) each of the Fair Value and the Present Fair Salable Value of
the assets of the Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the Chief Financial Officer as of the date first written above.

 

MINERALS TECHNOLOGIES, INC. By:       Name:     Title:   Chief Financial Officer

 

3